Citation Nr: 0117403	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-12 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for compensation benefits under 38 U.S.C.A. 
§ 1151 (formerly § 351) for a minimal bulge of the anulus 
fibrosus, L5-S1.  

2.  Entitlement to an increased rating for the service-
connected recurrent back strain, currently evaluated as 40 
percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.  

In a June 1990 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's original claim for disability 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
minimal bulge of the anulus fibrosus, L5-S1.  That decision 
is final.  

This matter initially came to the Board on appeal from two 
rating decisions of the RO.  In a January 1997 decision, the 
RO determined that new and material evidence had not been 
submitted to reopen the previously denied claim for benefits 
under the provisions of 38 U.S.C.A. § 1151.  

Then, in a February 1998 rating action, the RO increased the 
rating for the service-connected low back strain to 40 
percent, effective on February 27, 1997.  

In April 1999, the Board remanded the case for additional 
development.  Following this, the veteran appealed from a 
June 2000 rating decision in which the RO denied TDIU.  

(The claim for increase and TDIU issues are addressed in the 
Remand section of this document.)  





FINDINGS OF FACT

1.  In June 1990, the Board denied the veteran's claim for 
disability benefits under the provisions of 38 U.S.C.A. 
§ 1151.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claims 
has been associated with the claims file since the June 1990 
decision.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1151, 5107, 
5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 
3.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted.  The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to that issue is required at this time.  

In June 1990, the Board denied the veteran's original claim 
for compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims 
summarized the analysis in determining whether evidence is 
new and material in Evans v. Brown, 9 Vet. App. 273 (1996).  
VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issues at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

When a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment which results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability were service connected.  38 U.S.C.A. § 1151; 
38 C.F.R. §§ 3.358, 3.800.  

Prior to 1995, 38 C.F.R. § 3.358(c)(3) excluded from 
compensation the contemplated or foreseeable results of non-
negligent medical treatment.  In Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 F.3d. 
1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. Gardner, 115 
S. Ct. 552 (1994), the provisions of 38 C.F.R. § 3.358(c)(3) 
were invalidated.  Consequently, in March 1995, amended 
regulations were published deleting the fault or accident 
requirements of 38 C.F.R. § 3.358(c)(3), in order to conform 
the controlling regulation to the Gardner decision.  

The Board observes that 38 U.S.C.A. § 1151 was amended, 
effective on October 1, 1997.  In a precedent opinion dated 
on December 31, 1997, the Acting General Counsel of VA 
concluded that the term "all claims for benefits under 
38 U.S.C.A. § 1151, which governs benefits for persons 
disabled by treatment or vocational rehabilitation, filed 
before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGCPREC 40-97 (Dec. 31, 1997).  

38 U.S.C.A. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability to the veteran by reason of VA hospital, medical 
or surgical treatment, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  Applicable regulations 
provide that, in determining whether additional disability 
exists, the veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  38 
C.F.R. § 3.358(b)(1).  

Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment or examination.  38 C.F.R. 
§ 3.358(c).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would, in fact, 
be administered.  38 C.F.R. § 3.358(c)(3).

The pertinent evidence considered by the Board in June 1990 
included VA medical reports, statements of the veteran and 
statements of two VA employees.  The veteran asserted that, 
in October 1988, while at his VA domiciliary, a VA employee 
closed his right thumb in the hinge side of a door and, when 
he jerked because of the pain, he heard a snapping sound in 
his back, followed by pain.  He also reported that, while he 
was at a VA hospital in December 1988, an employee grabbed 
his wheelchair by the handrails and flipped it over 
backwards, resulting in further injury to his back.  

The two VA employees indicated in their statements that the 
fall was due to the veteran's own movements.  A December 1988 
CT scan revealed a minimal bulge of the anulus fibrosus, but 
no disc protrusion or foraminal narrowing.  

In light of this evidence, the Board denied the veteran's 
claim on the basis that the evidence did not show that the 
employees' actions were negligent.  

The evidence submitted subsequent to the June 1990 Board 
decision includes VA and private medical evidence as well as 
statements of the veteran.  

Of particular interest are VA medical reports, dated from 
December 1989 to January 1990, showing that the veteran 
reinjured his back while riding a stationary bike at the VA 
Medical Center.  He complained of back pain.  He had 
limitation of motion and numbness in the upper lateral thigh.  

The evidence is certainly new, as it was not of record at the 
time of the Board's June 1990 decision.  Furthermore, the 
evidence is material as it is probative of the question of 
current disability.  

In conjunction with the change in law which, in the veteran's 
case, does not require negligence on the part of VA, the 
Board finds that the evidence is new and material and that 
the claim for compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim for compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for a minimal bulge of the anulus fibrosus, 
L5-S1, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

Until recently, where the Board determined that the claimant 
had submitted new and material evidence, the claim was 
reopened and a determination was to be made as to whether, 
based upon all of the evidence of record in support of the 
claim, the claim as reopened was well grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  

As noted, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

The veteran in this regard should be asked to submit 
competent evidence to support his claim for compensation 
benefits under 38 U.S.C.A. § 1151 for a minimal bulge of the 
anulus fibrosus, L5-S1.  Furthermore, the veteran has not 
been afforded a VA medical examination specifically to 
address the likely etiology of the claimed minimal bulge of 
the anulus fibrosus at L5-S1.  

In addition, the RO has not addressed the veteran's claim for 
compensation benefits under 38 U.S.C.A. § 1151in light of the 
Gardner decision discussed hereinabove.  

The RO denied an increased rating, in part, on the basis that 
the veteran's complaints were due to nonservice-connected low 
back disability as opposed to his service-connected 
disability.  Thus, the increased rating and TDIU issues are 
inextricably intertwined with the claim for compensation 
benefits under 38 U.S.C.A. § 1151 and must be remanded as 
well.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his low back disability since 1999.  In 
particular, he should be instructed to 
submit competent evidence to support his 
assertions that he is suffering from 
current disability due to injury 
sustained by reason of VA hospital, 
medical or surgical treatment.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  Then, the RO should schedule the 
veteran for comprehensive medical 
examinations to determine the nature and 
likely etiology of the claimed minimal 
bulge of the anulus fibrosus of L5-S1 and 
the current severity of the service-
connected recurrent back strain.  All 
efforts made toward conducting the 
examinations should be documented in the 
claims folder.  All indicated tests must 
be conducted.  The claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the requested study.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran has current disability manifested 
by a minimal bulge of the anulus fibrosus 
of L5-S1 by reason of VA hospital, 
medical or surgical treatment.  The 
examiner should report detailed clinical 
findings and comment specifically on the 
likely degree of disability attributable 
to the service-connected low back strain.  
The examiner also should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected recurrent back strain.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the low back exhibits 
weakened movement, excess fatigability, 
or incoordination.  A complete rationale 
for any opinion expressed must be 
provided.  The report of the examination 
should be associated with the veteran's 
claims folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If any benefits sought 
on appeal is not granted, then the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



